PER CURIAM:
In this forfeiture proceeding, Emmett Madison Graham, Jr., appeals the district court’s order, after remand from this court, granting the Government summary judgment. We have reviewed the record *779and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Graham, No. CA-99-178-7-F (E.D.N.C. Dec. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED